Citation Nr: 0611540	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  00-13 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right knee and leg, to include shin splints.  

2.  Entitlement to service connection for a disability of the 
left knee and leg, to include shin splints.  

3.  Entitlement to service connection for a left arm 
disability.  

4.  Entitlement to service connection for a bilateral hip 
disability.  

5.  Entitlement to an initial rating in excess of 10 percent 
for lumbar myositis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to July 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
for service connection for lumbar myositis and assigned a 10 
percent initial rating.  The veteran's claims seeking 
entitlement to service connection for disabilities of the 
hips, knees and legs, and left arm were denied.      

These issues were originally presented to the Board in 
October 2001, at which time they were remanded for additional 
development.  This appeal has now been returned to the Board 
for appellate consideration.  

The issue of an increased initial rating for lumbar myositis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
current right knee and leg disability, to include shin 
splints, related to military service.  

2.  The veteran has not presented competent evidence of a 
current left knee and leg disability, to include shin 
splints, related to military service.  

3.  The veteran has not presented competent evidence of a 
current left arm disability related to military service.  

4.  The veteran has not presented competent evidence of a 
current bilateral hip disability related to military service.  


CONCLUSIONS OF LAW

1.  A disability of the right knee and leg, to include shin 
splints, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).  

2.  A disability of the left knee and leg, to include shin 
splints, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).  

3.  A disability of the left arm was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2005).  

4.  A bilateral hip disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show her entitlement to 
the benefits claimed via RO letters issued in September 2001, 
March 2003, April 2003, and May 2004; and the rating 
decisions, statements of the case (SOC), supplemental 
statements of the case (SSOCs), and the Board's October 2001 
remand, issued since 2000 to the present.  In addition, these 
documents provided the veteran with specific information 
relevant to the duty to notify.  Thus, no further notices are 
required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  In this 
respect, the Board notes that all private medical treatment 
records made known to VA have been obtained.  The veteran was 
also notified of the above development via the RO's letters 
and other mailings to the veteran.  No response or additional 
records have been received to the present.  The RO has also 
obtained the veteran's medical treatment records and 
examination reports from the San Juan VA medical center, 
where she has received treatment.  Thus, the Board finds that 
no additional evidence, which may aid the veteran's claims or 
might be pertinent to the bases of the claims, has been 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claims.  By the informational letters, the rating decisions, 
the SOC and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided (in January 2000) and appealed prior to 
38 U.S.C.A. 
§ 5103(a) notice requirement.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the 38 U.S.C.A.
§ 5103(a) notice requirement was harmless error.  Although 
the notice was provided to the appellant after the initial 
January 2000 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of her claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

I.  Service connection - Bilateral leg disability

The veteran seeks service connection for a disability of the 
legs, to include shin splints.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107.  

As an initial matter, the Board notes that the veteran has 
applied for, and been denied in July 2004, service connection 
for fibromyalgia, a disorder characterized by generalized 
musculoskeletal pain.  As this separate issue is not 
currently before the Board, it will not discussed as part of 
the pending issues on appeal.  

According to her service medical records, the veteran 
developed pain of the lower extremities soon after beginning 
basic training.  She reported pain of the legs, shins, 
ankles, and knees, worsening with activity such as running 
and hiking.  She was placed on a limited duty profile, with 
no improvement.  An April 1998 bone scan of the lower 
extremities was "consistent with stress changes" but was 
negative for any evidence of a stress fracture in either 
extremity.  The assessment was of overuse syndrome of the 
lower extremities.  In May 1998, bilateral Achilles 
tendonitis was diagnosed.  She was subsequently separated 
from service in July 1998 as a result of her medical 
problems.  

Subsequent to service, the veteran sought service connection 
for recurrent pain in the lower extremities.  According to an 
August 1999 private clinical notation, polyneuralgia was 
diagnosed.  Thereafter, she continued to seek private medical 
treatment for recurrent joint and muscle pain, chiefly of the 
lower extremities.  

In May 2003, the veteran underwent VA orthopedic examination 
to determine if she had any current disorder of the lower 
extremities, and whether it was incurred during service.  The 
examiner noted the veteran's treatment during military 
service for bilateral ankle and leg pain, with possible 
Achilles tendonitis.  The examiner also personally examined 
the veteran, and ordered a bone scan of the legs, which was 
within normal limits.  After completing physical examination 
of the veteran and a full records review, the examiner 
determined that while the veteran had tendonitis in service, 
she now had fibromyalgia, resulting in her pain of the 
bilateral legs, knees, and ankles.  As this disorder was 
first diagnosed in 2001, several years after service 
separation, and was not noted in service, it was unrelated to 
her military service.  

After considering the entire record, the Board finds the 
preponderance of the evidence to be against an award of 
service connection for a bilateral leg disability, to include 
shin splints.  While the veteran sought treatment during 
military service for bilateral pain of the legs and ankles, 
she was only diagnosed with tendonitis secondary to overuse; 
a bone scan of the lower extremities was negative for any 
evidence of fracture.  Subsequent to service, she has not 
been diagnosed with tendonitis of either leg.  More recently, 
the veteran has been diagnosed with fibromyalgia which, 
according to the May 2003 VA medical examination report, had 
its onset several years after service separation, and is 
unrelated to any disability during service.  In the opinion 
of the VA examiner, this disability began several years after 
service, and was not incurred therein, based on the service 
medical records.  Based on these findings, rendered by a 
competent medical expert, the preponderance of the evidence 
is against the claim, and service connection for a bilateral 
leg disability, to include shin splints, must be denied.  

The veteran has herself alleged that she has a current 
disability of the lower extremities which began during 
military service; however, as a layperson, her statements 
regarding medical etiology, causation, and diagnosis are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a bilateral leg 
disability, to include shin splints.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II.  Service connection - Left arm disability

The veteran seeks service connection for a disability of the 
left arm.  Her service medical records are negative for any 
disability of the left arm.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In July 1999 the veteran sought private medical treatment for 
severe pain of the neck, thoracic spine, and left arm.  A 
severe muscle spasm was diagnosed, and she was given 
medication.  An August 1999 private clinical notation 
contained a diagnosis of polyneuralgia.  

According to VA treatment records, she has also reported left 
arm and shoulder pain to VA examiners subsequent to service.  
A June 2002 VA clinical notation reflects a diagnosis of 
bilateral shoulder bursitis.  In May 2003, she was afforded a 
VA orthopedic examination to determine if she had a current 
disability of the left arm, and whether it was incurred 
during service.  After examining her and reviewing the claims 
file, including her service medical records, the examiner 
determined that while she had a current diagnosis of calcific 
tendonitis in the left shoulder, this disability did not 
begin during military service, as it was not reflected in the 
service medical records.  Rather, such a disability was "due 
to the natural process of aging", according to the 
examination report.  The veteran also did not report left 
upper extremity pain until at least a year after service 
separation.  

After considering the entire record, the Board finds the 
preponderance of the evidence to be against an award of 
service connection for a disability of the left arm.  Her 
service medical records are silent for any diagnosis of or 
treatment for a disability of the left upper extremity, and 
such a disability was not reported until at least a year 
after service separation.  More recently she has been 
diagnosed with bursitis and calcified tendonitis of the left 
shoulder, but in the opinion of the VA examiner, this 
disability began several years after service, and was not 
incurred therein, based on the service medical records.  
Based on these findings, the preponderance of the evidence is 
against the claim, and service connection for a disability of 
the left arm and must be denied.  

The veteran has herself alleged that she has a current 
disability of the left arm which began during military 
service; however, as a layperson, her statements regarding 
medical etiology, causation, and diagnosis are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a left arm disability.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III.  Service connection - Bilateral hip disability

The veteran seeks service connection for a bilateral hip 
disability.  Her service medical records are negative for any 
diagnosis of or treatment for a hip disorder.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 
3.304.  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a bilateral hip disability.  

Subsequent to service, the veteran began seeking private and 
VA treatment for generalized joint and muscle pain, as noted 
above.  Her diagnoses included fibromyalgia and 
polyneuralgia.  

In May 2003 the veteran underwent VA orthopedic examination.  
She reported pain and swelling of her joints, including her 
hips.  On physical examination she had essentially normal 
range of motion of the hips.  Her gait was not irregular, and 
she did not require a cane, crutches, etc.  X-rays of the 
veteran's pelvis were also within normal limits, with no 
evidence of bone or joint pathology.  The VA examiner 
diagnosed fibromyalgia and noted that the veteran first began 
seeking treatment for this disorder in 2001, several years 
after service.  As was noted above, the veteran has already 
been denied service connection for fibromyalgia.  

After considering the entirety of the record, the Board finds 
the preponderance of the evidence to be against an award of 
service connection for a bilateral hip disability.  Her 
service medical records are silent for any diagnosis of or 
treatment for a disability of either hip, and she did not 
seek medical treatment for a hip disability until at least a 
year after service separation.  More recently she has been 
diagnosed with fibromyalgia, which has already been denied by 
VA.  This disorder was also diagnosed more than a year after 
service separation.  On VA examination in May 2003, the 
examiner was unable to find any evidence of a current hip 
disorder which was incurred during military service.  Based 
on these findings, the preponderance of the evidence is 
against the claim, and service connection for a disability of 
the hips and must be denied.  

The veteran has herself alleged that she has a current 
disability of the hips which began during military service; 
however, as a layperson, her statements regarding medical 
etiology, causation, and diagnosis are not binding on the 
Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the veteran has not submitted evidence of a 
bilateral hip disability which was incurred during military 
service; therefore, service connection for a bilateral hip 
disability must be denied.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a right knee and leg disability, to 
include shin splints, is denied.  

Service connection for a left knee and leg disability, to 
include shin splints, is denied.  

Service connection for a left arm disability is denied.  

Service connection for a bilateral hip disability is denied.  


REMAND

The veteran seeks an initial rating in excess of 10 percent 
for her lumbar myositis.  During the course of this appeal, 
the diagnostic criteria for the evaluation of spinal 
disabilities were modified.  See 68 Fed. Reg. 51454-58 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-43).  Effective September 23, 2002, VA also 
revised the criteria for evaluating intervertebral disc 
syndrome.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002).  
When a law or regulation changes while an appeal is pending, 
the version most favorable to the claimant applies, absent 
legislative intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  In the present 
case, the veteran has been afforded neither a copy of the 
revised rating criteria nor adjudication of her claim under 
such criteria.  Therefore, remand of her claim is required 
prior to any final adjudication by the Board.  

The veteran must be informed of the proper laws and 
regulations regarding initial ratings and effective dates for 
the award of the benefits granted.  She must also be afforded 
an explanation as to the type of evidence that is needed to 
establish both an initial disability rating and an effective 
date.  

Accordingly, the case is REMANDED for the following action:

1.  The VA should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated her for her 
service-connected lumbar myositis since 
March 2004.  The VA should attempt to 
obtain records from each health care 
provider she identifies and indicates may 
still have records available, if not 
already in the claims file.

2.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
determine the impairment resulting from 
her service-connected lumbar myositis.  
The claims file should be made available 
to the examiner in conjunction with the 
examination for review of the pertinent 
evidence.  The examination should include 
full range of motion studies, X-rays, and 
any other tests considered necessary by 
the examiner.  The examiner should provide 
ranges of motion for the thoracolumbar 
spine, reflecting forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  In testing 
range of motion of the veteran's 
lumbosacral spine, the examiner should 
note if the veteran has any additional 
limitation of motion due to such factors 
as weakness, fatigability, incoordination, 
restricted movement, or pain on motion.  
The examiner should also determine the 
frequency and duration of any 
incapacitating episodes resulting from the 
veteran's lumbosacral spine disability.  
Any other disability, to include any 
neurological disability, resulting from 
the veteran's lumbar myositis also should 
be noted.  If the veteran's low back 
disability results in incapacitating 
episodes (defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician), then the duration and 
frequency of such episodes during a 12-
month period should also be noted.  The 
medical basis for all opinions expressed 
should also be given.  

3.  The RO should send the veteran a 
corrective required notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish an effective date for the 
remaining claim on appeal, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

4.  Thereafter, the RO should readjudicate 
the veteran's pending increased rating 
claim for lumbar myositis in light of any 
additional evidence added to the record, 
to include consideration of both the 
former and current schedular criteria.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


